Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/05/2019 been considered by the examiner.
Oath/Declaration
Oath/Declaration as file 08/05/2019 is noted by the Examiner.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 1,
“…inducing a current within the piece of cookware with an induction coil of the induction cooktop; obtaining a peak induction coil current, a smoothed input line current, and a phase shift of current flowing in the induction coil; comparing the peak induction coil current, the smoothed input line current, and the phase shift each to a set of predetermined ranges; and determining candidate material compositions for the cookware based on the comparing of each of the peak induction coil current, the smoothed input line current, and the phase shift.”
Claims 2-7 are also allowed as they further limit allowed claim 1.
Regarding claim 8, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 8,
“…a switching device configured to operate the induction coil; and a controller configured to operate the switching device, wherein the controller is configured to perform 
Claims 9-16 are also allowed as they further limit allowed claim 8.
Regarding claim 17, the prior art does not teach or suggest, in combination with the rest of the limitations of claim 17,
“…inducing a current within the piece of cookware with an induction coil of the induction cooktop; obtaining a peak induction coil current, a smoothed input line current, and a phase shift of current flowing in the induction coil; classifying the cookware as a candidate material based on a material composition class most common among k nearest neighbors of a database of values for the peak induction coil current, the smoothed input line current, and the phase shift; and determining that the material composition of the cookware is a particular material composition based on the classifying.”
Claims 18-20 are also allowed as they further limit allowed claim 17.
The closest prior art references that were found based on an updated search.
Nam US 2021/0029787 - Method of determining presence of compatible cookware on induction cooktop, involves determining that sensed voltage is provided with voltage spikes above main threshold and determining that assumed portion of cookware is absent.
Nam et al. US 2018/0176998 - Evaluating method for switching duration for zero-voltage switching of quasi-resonant inverter in an induction cooktop, involves providing a pulse to turn a switching element associated with a quasi-resonant inverter in induction cooktop.
Nam et al. US 2019/0289678 - Induction cooktop appliance, has control circuit which determines maximum current based on phase angle of power signal supplied to induction heating element, and compares current of power signal with maximum current.

However, each of the references above neither individually nor in combination disclose or suggest each and every claimed limitation of the independent claims 1, 8 and 17; therefore claims 1-20 have been allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL J RIOS RUSSO whose telephone number is (571)270-3459. The examiner can normally be reached Monday-Friday: 10am-6pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAUL J RIOS RUSSO/Examiner, Art Unit 2867